UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 07-7610


SHERMAN A. THOMPSON,

                Plaintiff - Appellant,

          v.


SERGEANT JOYNER; MELTON, Officer; HEADEN, Officer; ALSTON,
Captain; OFFICER HINTON,

                Defendants - Appellees,

          and

ALSTON, Correctional Officer,

                Defendant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Louise W. Flanagan, Chief
District Judge. (5:06-ct-03013-FL)


Submitted:   February 28, 2008             Decided:   March 7, 2008


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sherman A. Thompson, Appellant Pro Se. Yvonne Bulluck Ricci, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Sherman A. Thompson appeals the district court’s order

denying his motion to reconsider a prior order denying relief on

his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed the record

and find no reversible error.     Accordingly, we affirm for the

reasons stated by the district court.      Thompson v. Joyner, No.

5:06-ct-03013-FL (E.D.N.C. Aug. 15, 2007).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                           AFFIRMED




                              - 2 -